At the present term, the following opinion of the Court, was indorsed upon the state of the case, by
IIornblower, C. J.
I am at a loss to see upon what ground there is any room to doubt the plaintiff’s right to recover. The inheritance was undisposed of by the will, and of course it descended to the heirs; and consequently the rent accruing after the testator’s death, belongs to them. The question whether the action should have been debt on the indenture of lease; and of apportionment, seems to be waived by the case submitted

Judgment for plaintiffs.